DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the tank body of the gas bath-heating thermotank" in lines 3-4, 6, 30-31, and 34, "the cover" in lines 5, 31, and 33, "the three-way valve" in lines 7, 13-14, 16, 22-25, 38-41, 50-53, and 57-59, " the four-way valve " in 7-8, 10, 16-17, 19,, 25-26, 28, 41-42, 44, and 53-55, and "the vacuum connection port" in lines 13-14, 21-22, 38-39, 50-51, and 58.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-11 are allowed.


	Regarding claim 1, Jepsen discloses a multi-channel peptide synthesizer (40), comprising: a cooling trap (203), an air chamber with a build in heating element (245) and thermostat (204) for controlling the surrounding temperature, e.g. room or indoor temperature, e.g. 18 - 22 degrees
Celsius (see figure 29 and page 20, line 25 through page 30, line 11); and a storage and feeding device (synthesis material supply containers (53), bottles (61), means of synthesis material lines (56); wherein a rotating shaft (69); a plurality of reactor tubes (vessels, 21); the rotating shaft (69) is driven by an adjustable-speed motor (drive motor, which is a stepper motor) to rotate to drive the reactor tubes; and the storage and feeding device is configured to store materials and feed materials to the reactor tubes (21) (see figure 9) on a reaction holder 20, (see figures 1-18; and page 11, line 15 through page 28, line 7).
	Maltezos et al. discloses an apparatus for providing heating and cooling of samples in sample vessel (see Abstract) and a gas bath heating thermotank (a thermal cycler body (101; 151) comprises a fan (103; 153) and a removable heat block assembly, or swap block (105; 155)) (see figure 1 and column 10, lines 24-63).
	Wittwer et al. discloses a device for performing PCR (polymerase chain reaction) (see Abstract and paragraph 0001) comprising a system (4), a sample container (20), a tube holder (22), a stepper motor shaft (26), and arm (21); and a row of such sample tube containers (20) may be present (see figures1a-d and paragraphs 0093-0099) resulting in a shaft; and a plurality of reactor tubes are fixed to the shaft.
	The prior art references fail to disclose a multi-channel peptide synthesizer herein a rotating shaft is provided in the gas bath-heating thermotank; a plurality of reactor tubes are fixed to the rotating shaft; one end of each reactor tube is connected to a solvent-delivering tube through which 
	Claims 2-11 depend on clam 1.
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Srivastava et al. (US 2010/0311946 A1) discloses a process for the production of goserelin; the process of the invention allows the use of side chain protecting groups during synthesis of the peptide, and the addition of the azaglycine moiety of the peptide (see Abstract and paragraph 0045); and suitable solvent include N-methylformamide (see paragraph 0049).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774